UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 Commission File Number 000-22787 FOUR OAKS FINCORP, INC. (Exact name of registrant as specified in its charter) NORTH CAROLINA 56-2028446 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 6114 U.S. 301 SOUTH, FOUR OAKS, NC27524 (Address of principal executive office, including zip code) (919) 963-2177 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYESoNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files xYESoNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): oYESxNO Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, par value $1.00 per share (Number of shares outstanding (Title of Class) as of August 8, 2011) -1- TABLE OF CONTENTS Page No. Part I. FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Balance Sheets June 30, 2011 (Unaudited) and December 31, 2010 3 Consolidated Statements of Income (Loss) (Unaudited) Three and Six Months Ended June 30, 2011 and 2010 4 Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three and Six Months Ended June 30, 2011 and 2010 5 Consolidated Statement of Shareholders’ Equity (Unaudited) Six Months Ended June 30, 2011 6 Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, 2011 and 2010 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 47 Item 4 - Controls and Procedures 48 Part II. OTHER INFORMATION Item 1 - Legal Proceedings 49 Item 1A- Risk Factors 50 Item 6 - Exhibits 53 -2- Part I. FINANCIAL INFORMATION Item 1 – Financial Statements FOUR OAKS FINCORP, INC. CONSOLIDATED BALANCE SHEETS June 30, 2011 December 31, (Unaudited) 2010(*) (Amounts in thousands, except share data) ASSETS Cash and due from banks $ $ Interest-earning deposits Investment securities available for sale, at fair value Loans Allowance for loan losses ) ) Net loans Accrued interest receivable Bank premises and equipment, net FHLB stock Investment in life insurance Foreclosed assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest-bearing demand $ Money market, NOW accounts and savings accounts Time deposits, $100,000 and over Other time deposits Total deposits Borrowings Subordinated debentures Subordinated promissory notes Accrued interest payable Other liabilities Total liabilities Commitments and Contingencies (Note B) Shareholders’ equity: Common stock, $1.00 par value, 20,000,000 shares authorized; 7,559,670 and 7,542,601 shares issued and outstanding at June 30, 2011 and December 31, 2010 respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ (*)Derived from audited consolidated financial statements. The accompanying notes are an integral part of the consolidated financial statements. -3- FOUR OAKS FINCORP, INC. CONSOLIDATED STATEMENTS OF INCOME (LOSS) (UNAUDITED) Three Months Ended SixMonths Ended June 30, June 30, (Amounts in thousands, except per share data) Interest and dividend income: Loans, including fees $ Investment securities: Taxable Tax-exempt - - Dividends 65 Interest-earning deposits and Federal funds sold 31 60 Total interest and dividend income Interest expense: Deposits Borrowings Subordinated debt 52 51 Subordinated promissory notes Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges on deposit accounts Other service charges, commissions and fees Gains on sale of investment securities,net Impairment loss on investment securities available for sale ) - ) ) Merchant fees 34 Income from investment in life insurance 89 Other non-interest income - 13 96 13 Total non-interest income Non-interest expenses: Salaries Employee benefits Occupancy expenses Equipment expenses Professional and consulting fees FDIC assessments Foreclosed asset-related costs, net Collection expenses Other Total non-interest expenses (Loss) Income before income taxes ) ) 25 Benefit for income taxes - ) - ) Net income (loss) $ ) $ $ ) $ Basic net income (loss) per common share ) $ $ ) $ Diluted net income (loss) per common share $ ) $ $ ) $ The accompanying notes are an integral part of the consolidated financial statements. -4- FOUR OAKS FINCORP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, (Amounts in thousands) Net income (loss) $ ) $ $ ) $ Other comprehensive income (loss): Securities available for sale: Unrealized holding losses on available for sale securities Tax effect ) Reclassification of gains recognized in net income ) Tax effect Reclassification of impairment loss recognized in net income - Tax effect ) - ) ) Total other comprehensive income Comprehensive income (loss) $ $ $ ) $ The accompanying notes are an integral part of the consolidated financial statements. -5- FOUR OAKS FINCORP, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (UNAUDITED) Accumulated Additional other Total Common stock paid-in Accumulated comprehensive shareholders’ Shares Amount capital deficit income(loss) equity (Amounts in thousands, except share data) BALANCE, DECEMBER 31, 2010 $ $ $ ) $ ) $ Net loss - - - ) - ) Other comprehensive income - Issuance of common stock 70 - - Stock based compensation - - 50 - - 50 BALANCE, JUNE 30, 2011 $ $ $ ) $ ) $ The accompanying notes are an integral part of the consolidated financial statements. -6- FOUR OAKS FINCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, (Amounts in thousands) Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net loss to net cash provided by operations: Provision for loan losses Provision for depreciation and amortization Net amortization of bond premiums and discounts Stock based compensation 50 59 Gain on sale of investment securities ) ) Loss on disposition of premises and equipment - 91 Net loss foreclosed assets 28 Valuation adjustment on foreclosed assets Income from investment in life insurance ) ) Impairment loss on investment securities available for sale Changes in assets and liabilities: Other assets Accrued interest receivable 9 Other liabilities ) Accrued unterest payable ) ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales and calls of investment securities available for sale Purchase of investment securities available for sale ) ) Proceeds from sale of loans - Purchase of bank owned life insurance ) - Redemption of FHLB stock 95 - Proceeds of fed funds sold - Net decrease (increase) in loans ) Purchase of bank premises and equipment ) ) Proceeds from sales of foreclosed assets Net expenditures on foreclosed assets ) ) Net cash provided by investing activities Cash flows from financing activities: Net repayments fromborrowings ) ) Decrease in deposit accounts ) ) Proceeds from issuance of common stock Cash dividends paid - ) Net cash used by financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Schedule of noncash investing and financing activities: Unrealized gains on investment securities available for sale, net $ $ Transfers of loans to foreclosed assets $ $ Net transfers of other assets to investment securities available for sale $
